DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 and 6-18 are pending of which claim 7 is withdrawn from consideration. Applicant’s amendment has overcome previously set forth rejections under 35 USC 103.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-6 and 8-18, now 1-4, 6, and 8-18 directed to a separation method of a rare earth element and iron in the reply filed on August 2, 2021 is acknowledged.
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Each of claims 4, 9, 10, and 11 claims “heating the rare earth-iron-containing material in an inert atmosphere”; however, claim 1, on which claims 4 and 9-11 depend, requires “volatilization of alkaline components contained in the flux is suppressed, by performing heating and melting under an oxidizing atmosphere”. As an oxidizing atmosphere by definition promotes a chemical reaction, an oxidizing atmosphere cannot be inert, and it is unclear how heating can occur in an atmosphere which is both oxidizing and inert.
Claims 14 and 16-18 are rejected under 35 USC 112(b) because they depend on claims which are rejected under 35 USC 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The further limitation recited in each of claims 12-18 “leaching an alkali silicate from the slag separated from the iron-silicon alloy, with water; and recovering the rare earth element from a rare earth element concentrate of a leached residue” is now fully recited in independent claim 1. Claims 12-18 each depends indirectly on claim 1, and each is thereby construed to incorporate the limitations of claim 1. As claims 12-18 recite no further limitations, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see the paragraph beginning “In contrast, Mitsubishi Materials (Japanese Patent Application No. JP 2015190003) collects the rare earth elements”, filed August 2, 2021, with respect to claims 1-4, 6, and 8-18 have been fully considered and are persuasive.  The rejection of claims 1-4, 6, and 8-18 under 35 USC 103 has been withdrawn. 
Applicant's arguments regarding rejections under 35 USC 112(b) have been fully considered but they are not persuasive.
Applicant argues that the melting step is done during the step in an inert atmosphere and then, an oxidizing atmosphere is generated near the surface of the melt. This argument directly contradicts what is explicitly recited in claim 1 “volatilization of alkaline components contained in the flux is suppressed, by performing heating and melting under an oxidizing atmosphere”. Claim 1 requires both the heating and the melting occur under an oxidizing atmosphere; therefore, claim 1 establishes the atmosphere in heating and melting is not inert. If the melting is performed in an inert atmosphere, that same melting cannot be performed in an oxidizing atmosphere. Note that the indefiniteness issue is entirely directed to the description of the atmosphere as “inert”. A step of blowing air onto a surface of a-the melt would not cause an issue under 35 USC 112(b).
Amendments have introduced new issues under 35 USC 112(d).

Allowable Subject Matter
Claims 1-3, 6 and 8 are allowed.
s 4, and 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 1 recites leaching an alkali silicate from the slag separated from the iron-silicon alloy. As argued by applicant in reference to paragraph [0032] of the present disclosure and the closest prior art of record, Mitsubishi Materials (JP2015190003A), leaches the rare earth elements from the slag (slag is dissolved in water or acid to leach out the rare earth element [0022]). As such if the rare earth element disclosed by Mitsubishi Materials is to be recovered, it must be recovered from solution. Claim 1 requires recovering rare earth elements from a concentrate of a leach residue.
Fujine (JP-02022426-A) and Sugita (US 20150086449), the secondary references upon which previous rejections relied, further leach rare earth containing elements from material in solution, then precipitates the rare earth elements as oxalates; therefore, Fujine and Sugita do not recover the rare earth elements from a concentrate of a leached residue nor suggest leaching silicates from the slag. 
At the moment, it is unclear how claims 12-18 can be remedied to overcome rejections under 35 USC 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736